Citation Nr: 18100319
Decision Date: 04/06/18	Archive Date: 04/06/18

DOCKET NO. 14-34 629
DATE:	April 6, 2018
ISSUES DECIDED:	0	ISSUES REMANDED:	1
 
REMANDED ISSUE
The issue of entitlement to service connection for benign lung nodules, to include as due to asbestos exposure is remanded for additional development.
The Veteran served on active duty from February 1964 to January 1967.
In his September 2014 Form 9, he requested a hearing before the Board of Veterans Appeals (Board).  However, in a November 2014 correspondence, he withdrew that request.  It is deemed withdrawn.  See 38 C.F.R. § 20.704 (d) (2017).
In this case, the Veteran contends he was exposed to asbestos while working as a Boiler Tender with the Navy.  VA has conceded exposure to asbestos.  As there is no controversy as to whether the Veteran was exposed to asbestos during service, it is a conceded in-service injury.  The question that remains in this case is whether it is at least as likely as not that the Veterans development of benign lung nodules was caused by that exposure.
The Veteran indicates he began having issues breathing in 1995 and multiple nodules in his lungs were identified on X-ray.  See July 2012 Statement in Support of Claim.  He recalls being told by the doctor that the nodules were certainly due to his exposure to asbestos, although the doctor was no longer in the area and such records are unavailable.  Notably, VA treatment records dated in 1997 indicated normal lung volumes and that disproportionate reduction in diffusion capacity might indicate an associated restrictive lung defect secondary to asbestos.  Additionally, a VA treatment record dated in April 2005 indicated the Veteran had multiple calcified pulmonary nodules of questionable etiology.  The treatment provider noted it was probably secondary to previous exposure to a granulomatous process and that benign lung pleural thickening could be secondary to the Veterans history of asbestos exposure. 
In June 2013, the Veteran underwent a VA examination.  He was diagnosed with chronic obstructive pulmonary disease (COPD) and benign lung nodules.  In the remarks section, the VA examiner noted the Veteran worked post-service as a machinist doing welding and metal casting/foundry work.  He reportedly stated he used silicone in his work.  In addition, he stated he was normally smoking when doing metal work, but had cut down to a ½ pack per day in the last year.  Based on this, the examiner opined that benign lung nodules were likely secondary to a 57 pack year smoking history and a 40 year history of silica exposure.
In his August 2013 notice of disagreement, the Veteran indicated he had never heard of silica and had to look it up in the dictionary.  In his September 2014 Form 9, the Veteran stated again that the VA examiners statement regarding 40 years of exposure to silica was false.  He indicated having run his own shop and that he used protective shields and masks while working.  In October 2014 and June 2015 statements, the Veterans representative indicated the Veterans contention that he worked in a well-ventilated shop post-service and did not know where the reference to silica came from in the opinion that was provided by a nurse practitioner rather than a doctor or specialist in respiratory conditions.
To afford the Veteran every opportunity, the Board will remand the claim for an addendum opinion regarding whether the Veterans benign lung nodules were at least as likely as not caused by his conceded asbestos exposure in service taking into account the Veterans lay contentions that he was not exposed to silica post-service and that he worked as a machinist in a well-ventilated shop protected from chemicals by a mask.
 
The matter is REMANDED for the following action:
1. Associate any outstanding VA treatment records with the claims file.

2. Provide the claims file to an appropriate specialist, ideally a physician, to provide an additional etiology opinion regarding the Veterans benign lung nodules.

The electronic claims file should be made available for review.  

The examiner should note that exposure to asbestos has been conceded and that there is medical evidence of record indicating that the Veterans lung nodules may be secondary to asbestos exposure as explained in the body of this Remand.

After review of all lay and medical evidence of record, the examiner should state an opinion as to whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the Veterans benign lung nodules are causally or etiologically a result of the Veterans service, to include conceded exposure to asbestos.
  
A clear rationale for all opinions and conclusions reached must be provided and a discussion of the facts specific to this Veterans claim would be helpful to the Board as the Board is precluded from making medical findings.




  
(CONTINUED ON NEXT PAGE)

3.  When the development requested has been completed, the case should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

 
 
Nathan Kroes
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	C. Boyd Iwanowski, Counsel

